OFFI&        OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                   AUSTIN


                                                      YZrch 17, 1939


Honorable Xillism L. Kerr
District Attorney
109th Judicial Elstrict of Texas
Pecos, Texas
Dear   Sir:




               that &er      the recent rullng~of.~tbe   'PiKsrkaaaCoart
               of    Appeal8   ~5.n the
                                     ea8e ef w0a V. State, 120 8.ri8.(2d)
               955, it wuld not be proper to permit d ?'i%W to vote
               ebs+nte6while in tileCOtlQt$,~ Such VOt@,S -Got&m
               to be a’baent   on eleotfoxi  day. hasmu&    as the clerk
               itoesdot~rant t&refuse the requeet of a bona 1iQe
               voter it'he is entitled      to vote I wot&t apprmdate
               your adrl8in.g   fae,in that regar& ,.'~
Hon. ~illiaa L. Kerr,   lierch17, 1999, Page 2


            “Al80,r.!xould
                        the clerk per&t an absentee voter
            to vote if such voter has no exemption certificate,
            such voter having become 21 years of age lc,June
            of 1938, and one such voter became of aEe February
            lst, 1939, the county involved being a county with
            populationlesa than 10,000.
            *An election is SOon to be held in which the clerk
            is called upon to determninethe questions above
            end since the mattq Involve8much public interest,
            IshaU appreai+e pu.r advW.ngnm      Innradlate&y.*




          The seanid questbm ash6 by .you :n&itss to the duiy
of the ooanty afbrk to'pcumit a mter?kW     scgaS,ao~exempt%oxl
aertifioatem to~~:%mte~abseutee. >Zf the rOt+r 43btfklnadam Sxeap-
tion certiihhe,   but ha8 b8t or, Sd.Ehid’.it,  U&8x ~ubt%%visien
2 of &t,iele 2956, Revised Civfi Statutea,   a8 ameoded, such
voter may present hL8 afiidttrit    to t&t street to the eofflltq~
alerk, who must ~tdtan  permit him to vofe atraer&es,Xf however,
a8 i8, bitpliedfrustyuur letter, the Voter fatled.ti ebtib
BP eXenptiOQ  CtWttiiUate   88 PrOtided  by ‘&XIV, h8 18 not entftba
to vote absentee, You .&ate in your letter that the county
involved la a co&q ulth a populationor .leeer        than 10,000
inhabitants.The applicablestatute 1s Senate l3Ul Wo. 2s8,
tit8 44th LegiShtlES;     88&ar &f~8iOQ, Chapter 292, Page 686,
Section 1, approved May 17, 1925, uhiah added A.rUole 296&i
~~ath~8Eev&80db%Vil Stat&Se, and WhfUbp~lXW~de8 in Part (Ls
        :
Hon. William L. Kerr, March 17, 1939, Page S


          "Every persomnot subject to the %~tZqUaliriOatiOnEI
          set out in Article 2954 of the Revi8ed Civil
          Statutes of 1925, who Goes not reside in a city
          of ten thouecnd inhabitantsor r",ore, and who is
          exempt froicthe papent of a poll tax by reason
          of the faot that he or she ha8 not yet reacheU
          the age of twenty-oneyear8 on the $'irstday of
          January precedicr Its levy, or who la exempt
          from the pagment of o poll tax because he or she
          was not a residentof the State on the fir&, day
          of January preoeding It8 levy, but who shall have
          slnoe beoome ellglble to vote by reamon of 1-h
         -of re%l&moe or age, shall* on or bsfon the
          thirty-itret  day of January of the y@ar In whloh
          he or she offer% to vote, obtain from the As8ossor
          wd Oolleofor of taxes for the oounty of his or
         her reeidsrure  a oertifloateof exeaiptlon from the
         paymexltof a.po3.l. tax, finano suoh person *o has
          failed or refused to obtaiu su9h asrtlfioat%   af
          exeaptiw .fran the paymat of a poll tax s&all be
          allowed to voterw
          Artlole 2909, Reviffaedaiyir Btatutar, &S&B, prorides
that if-&aU aot be neoessaxyfor a peram whe tlaer,     not TWJAO
In a olby'havinga population of 3,ooO or mor$ to obtain    an
aemp$Sa&t oetilfioatewhere such eman retdie      the a&% of
l3lyele8 wfter ths flrat sag at %anuazy and Uforr tA0 day
of a do~owing sleetion at whlah he or she w&her to Yot6ba
Thie ehatute appears to be ln direot oonflla$t with tie pro-
vl%ie~% in.Artiole 2962a quoted above that *l@c#suoh psxson .
who ha8 failed or refused to obtain such o~srtlfloats  of exemp-
tion from the payfmtt 0r a poll tar Bheu b8 filiowiato vote.'
Glnue Article 2969, Bevleed 01~11 Statutcm, adopts6 in 1922;
la In direct and lrrsconollableeonfllot wkth Artlole 29Wla,
Baleed Clrfl Btatutes, whioh was pemued by the Legislature
lu 1935, Artlule 2?6Q la rqmalea by aeaeeeary lmpliaation.
          Martin v. Sheppard, I.29Tex.llO, 102 S.W,(W) 1036;
          Tomsend Y.. Terrell, 118 Tex. 463, 16 ?.Wi(2d)lO63;
          Rqpvz.he v.   St&b,   47 Tar. Or. 46, 84 8.W. BSe$
          9t.   Leula & BouthwersternRy. Co. v. Xay, 85 Tex.558,
            22 6, 5. 665.
Bon. WilfiaE L. Kerr, T%arch17, 1939, Page 4


          For the reasons stated, we are of the opinion that
the County Clerk sftiuldrefuse to perdt a person who~has
foil& to obtain an exemptioncertificateto cast en absentee
ballot, even thou& such parson would have been le&ly entitl&
to obtain an exemption certificateif he !la&rmde proper and
finely applicationthezefor.
                                Your3 very truly